Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jesson (US 4,836,730).  Jesson discloses a threaded fastener comprising: a head (11); a shank (10A); a helical thread (12) on the shank; and a self-drilling tip (14) extending from the shank.  The self-drilling tip comprising: a first tapered tip portion (20) extending from the shank with a linear surface (as seen in Fig. 3) having an angle (φ) of “about” 5° relative to axis; and a second tapered tip portion (30) extending from the first tapered tip portion with a decreasing diameter to a convex point (40) and with a convex transition between the first and second tapered tip portions (column 3, lines 38-40).  The thread and drilling are in the same right hand direction; the self-drilling tip includes at least a convex boundary (RS, RL seen in Figs. 7 and 8); the drilling tip includes cutting flutes (16, 18); the drilling tip has an outer diameter which decreases along the axis towards the tip (the diameter is read as the perpendicular dimension shown in Fig. 3).  Jesson does not disclose the relative length of the self-drilling tip to the length of the shank to be about 3:4.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to make the relative length of the self-drilling tip to the length of the shank with a ratio of about 3:4 .
Jesson further discloses the outer surface of the first tapered to extend “linearly” between an end of the helical thread and the second end the same manner as the instant invention.

Claims 7-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jesson as applied to claims 1 and 3 above, and further in view of Jeremias (US 4,480,952).  Jesson does not disclose the second tapering portion having an angle relative to the horizontal within the claimed range.  Jeremias discloses a drill tip including a first tapering portion (30) and a second tapering portion (28) wherein the second tapering portion has in included angle α which can be between 60 and 120 degrees which is inclusive of each of 30-32.5°, 35-37.5° and, 60-65° relative to the axis.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the second tapering portion of Jesson with an angle as disclosed in Jeremias because both Jesson and Jeremias discloses the second tapered portions are for the same purpose of drilling a hole in a workpiece so replacing one angle for another would yield the same predictable results.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jesson in view of Jeremias as applied to claim 14 above, and further in view of Hulsey (US 4,568.229).  Jesson in view of Jeremias does not disclose the pointed end offset from the axis.  Hulsey discloses a threaded fastener with a self-drilling tip (30) where the tip is offset from the axis (A).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to have the tip of modified Jesson offset from the axis as disclosed in Hulsey in order to improve the formation of the hole in the workpiece by making it quicker as discussed in Hulsey.

Response to Remarks
The new drawing has been approved.

The new matter objections and rejections have been withdrawn.

The rejections over the prior art have been maintained.

Applicant argues the claims as amended define over Jesson because Jesson does not disclose the outer surface of the first tapered tip portion extending linearly between the end of the helical thread and the second.  Applicant points to Jesson having a part of the outer surface which is parallel and s part which is tapering.  In response the examiner disagrees because in Jesson the outer surface of the first tapering portion extends “linearly” in the same manner as the instant invention.  Linearly is defined by Google as “in a straight or nearly straight line”.  So, linearly does not preclude there being a slight bend between the parallel part and the tapering part which is similar to the instant invention where there is also a parallel part between the end of the thread and the tapering part.

         
    PNG
    media_image1.png
    433
    981
    media_image1.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677